                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JERRY SIMONSON, ROBERT ZEIER,
 RAYMOND BOYLE, JOHN GRUBER,
 JOANN WINTER, MICHAEL O’GRADY,
 WILLIAM CADWALLADER,

                               Plaintiffs,
        v.

 KASIETA LEGAL GROUP, LLC, SHERIFF ROGER                                    ORDER
 BRANDER, SHERIFF DEPUTY BENJAMIN
 OETZMAN, COLUMBIA COUNTY, CITY OF                                       19-cv-248-jdp
 PORTAGE, PORTAGE COMMUNITY SCHOOL
 DISTRICT BOARD OF EDUCATION,
 MARK HAZELBAKER, AXLEY BYRNELSON, LLP,
 STAFFORD ROSENBAUM, LLP, WILLIAM
 ANDREW VOIGHT, BRAD SCHIMEL, BRIAN
 O’KEEFE, and CITY OF WISCONSIN DELLS,

                               Defendants.


       Plaintiffs Jerry Simonson, Robert Zeier, Raymond Boyle, John Gruber, Joann Winter,

Michael O’Grady, and Williams Cadwallader filed this civil action against several defendants,

alleging numerous violations of the United States Constitution and state law. Plaintiffs have

not paid the $400 filing fee, but all of the plaintiffs except O’Grady have filed motions for leave

to proceed in forma pauperis, without prepayment of the filing fee. Dkts. 2, 3, 4, 5, 6, and 8.

       But plaintiffs cannot proceed without first paying the full filing fee because O’Grady is

subject to a filing restriction that requires him to pay filing fees in full before he may proceed

with any case in any court in the Seventh Circuit. See O’Grady v. Habeck, Case No. 11-3881,

Dkt. 14 (7th Cir. Apr. 24, 2012) (“Any future suits or appeals tendered in any court of this

circuit without prepayment of all applicable fees will be rejected.”). In other words, if O’Grady

remains as a plaintiff in this case, plaintiffs must pay the $400 fee before they can proceed.
Therefore, I am denying plaintiffs’ motions for leave to proceed in forma pauperis. Plaintiffs must

pay the filing fee by the deadline set forth below or their case will be dismissed. Alternatively,

O’Grady can withdraw as a plaintiff from this lawsuit and the remaining plaintiffs can renew

their motions to proceed in forma pauperis.



                                              ORDER

       IT IS ORDERED that:

       1. The motions for leave to proceed in forma pauperis filed by plaintiffs Jerry Simonson,
          Robert Zeier, Raymond Boyle, John Gruber, Joann Winter, and Williams
          Cadwallader, Dkts. 2, 3, 4, 5, 6, and 8, are DENIED.

       2. Plaintiffs may have until July 8, 2019 to either (1) pay the $400 filing fee for this
          action or (2) to remove Michael O’Grady as a plaintiff from this case and renew
          their motions for leave to proceed in forma pauperis.

       Entered June 26, 2019.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                2
